Motion to amend remittitur granted. Return of remittitur requested and when returned it will be amended by adding thereto the following: "A question under the Federal Constitution was presented and necessarily passed upon by this court, viz.: The appellants contended that sections 1077-a, 1077-b, 1077-c and 1077-e of the *Page 678 
Civil Practice Act of New York State are invalid, null and void and violative of the provisions of the Constitution of the United States, particularly section 10 of article 1 and section 1 of the 14th Amendment. This court held that said sections of the Civil Practice Act of New York State are constitutional and not repugnant to the Federal Constitution in any respect." (See268 N.Y. 699.)